Cox, J.
1. The probate court has jurisdiction to compel an assignee or trustee to account for money and property in his hands for distribution, and for failure to do so, an action on his bond may be brought when there is an order of that court fixing his liability and ordering the money to be paid, or on failure of the assignee to file and settle his account, or deliyer to his successor all property and effects belonging to the trustee.
2. Under Sec. 6341, R. S., providing that the successor of a trustee or assignee failing to deliver over to the successor trust *21property, may proceed against such trustee or assignee by action in the “ common pleas or otherwise,” the successor may bring his action in the superior court.
Jordan, Jordan & Williams, for plaintiffs in error.
Storer <& Harrison, for defendants in error.
3. In an action on such bond, a joint suit against all the obligors is the only remedy, and it is error for the court to render a several judgment against one or more, leaving the action to proceed against the others. (23 O. S. 243; 27 O. S., 674). Reversed.